         Case 1:19-cv-04977-ALC Document 70 Filed 06/29/20 Page 1 of 1
                                                                            21st Floor
                                                                            1251 Avenue of the Americas
                                                                            New York, NY 10020-1104

                                                                            Elizabeth A. McNamara
                                                                            212.489.8230 tel
                                                                            212.489.8340 fax

                                                                            lizmcnamara@dwt.com


June 29, 2020
Via CM/ECF and Electronic Mail
Hon. Andrew L. Carter, Jr.
U.S. District Court for the Southern District of New York
40 Foley Square
New York, NY 10007
Re:    Moore, et al v. Cohen, et al., 1:19-cv-4977-ALC
Dear Judge Carter:
        We represent Defendants Sacha Baron Cohen, Showtime Networks Inc. (“SNI”), and
CBS Corporation (“CBS”) (collectively, “Defendants”) in the above-referenced case. On Friday,
June 26, 2020, the Court scheduled a conference in this case for Tuesday, June 30, at 10:00 a.m.
(ECF No. 69). Because I have an argument in another action during that time, Defendants
respectfully request an adjournment of the conference to any time on Wednesday, July 1 except
for 12:30 to 2:30 p.m. or anytime Thursday July 2 or anytime on Friday July 3.
        We have conferred with Plaintiff’s counsel, and he has indicated that he is available
during those times. This is our first request for an adjournment of this conference.
       Please do not hesitate to contact us if the Court would like any further information.
Respectfully Submitted,
Davis Wright Tremaine LLP
/s/Elizabeth A. McNamara


cc:    Plaintiffs’ counsel (via CM/ECF and email)
